Title: To Thomas Jefferson from Eliza House Trist, 12 March 1785
From: Trist, Eliza House
To: Jefferson, Thomas



Mississippi Acadian CoastMarch 12th. 1785

In a very few days, I expect to leave this country having nearly compleated my business, tho not so advantageously as I had reason to expect. Owing to the paper currency, I shall be obliged to give seventy five pr. Cent to get it exchanged into silver, but this loss I must submit to. There is not the most distant prospect that the situation of affairs will be better in the course of another year, and were they to turn out agreeable to my most sanguine wishes, it wou’d be too great a sacrifice for me to make. I have experienced too much pain and anxiety allready in this country and every hour presents something that reminds me of my misfortune.
I have no other expectation of happiness but the company and conversation of my friends. Here I am shut out from all intercourse with them. I was so long deprived of the pleasure of hearing from them that I began to think my self the most miserable of all human  beings, forgot by them all at a time when my wounded mind required the aid of friendship to sooth and allay its painfull perturbations. As gloomy Ideas are ever attendant on the wretched my real troubles were constantly augmenting by antisipating other Calamities. I condemn as well as you the harbouring of such thoughts, and have done all in my power to suppress them, but in spite of all my exertions they are too often my superior and allmost over power me. On the 4th. of January I received a letter from my Brother dated 16th. of October 84 enclosing two from Mr. Madison and one from Colonel Wadsworth. They were the first I received since I have been in the country. They gave me the pleasing information of your having wrote to me before you sailed and likewise of your being safe arrived in France. I experienced joy in the extreeme in perusing my letters to find my friends had not been neglectfull of me and their kind sympathy for my unfortunate situation convinces me I had no just cause for suspecting they no longer rememberd me.
Your very friendly letter of the 27th. [sic] of May I did not receive until the 22d. of last month. Shall I ever have it in my power to return your many kindnesses? Was I to repeat what I feel it wou’d pain a mind like yours to hear. I can only say I have a heart susceptable of gratitude and a memory faithfull to its trust.
I found Mr. Trist’s property unincumberd tho greatly lessen’d since he came to this country owing to the change of Goverment. I shall be able to take with me as many Dollars as he brought Guineas in to it, but it will be sufficient to prevent my being too great a tax upon the generosity of my friends. But my obligation to you is the same as if necessitated to accept your friendly offer.
As there is no Vessel to sail from this to any of the United States I am obliged to go to Jamaica which will be the mean of prolonging my absence from my friends but am in hopes we shall reach Philad. about the 1st. of June. What sort of a sailor I shall make is uncertain never having been at sea. If our voyage shou’d prove more boistrous than coming down the River I flatter my self it will be less tedious and if I have the good fortune to get safe home my desire for traviling will be fully satisfied. When will your embasy be at an end? Shall I ever have the pleasure of seeing you again I mean to give you an account of my peregranation. I fancy your travils will afford much greater entertainment than mine. Miss Patsy will have a fine oppertunity of perfecting her self in the french language and I expect to see her return the accomplish’d lady. Please to present her my best affections and tell her  not to let a change of Place customs and manners eradicate from her Remembrance her old friends. Tho they may be less polish’d they may be equally sincere with any new ones she may create. I will write her from Philad. when I expect among other felicitys to hear from you and her. I did my self the pleasure of writing to you some time ago. I sent it to Orleans to take its chance. If it reaches you, it will serve to convince you that I thought of my friends when I doubted of their solicitude for me. I can not give you a very flattering discription of this country. It has been a bubble from the beginning. The poor can live in it, but there are few rich and I fancy tis the policy of the spanish goverment to keep people poor. The climate is not disagreeable. I have seen full as good land in my own country as any on this river but I must conclude for I have not time to enter into a regular detail. You can easily find out that I am not partial to It, but no country wou’d be agreeable to me under the same circumstances that I have labourd under. Wishing you the enjoyment of every erthly happiness I remain your much obliged friend and Humble Servt.,

Eliza Trist

